DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to applicant’s RCE with amendment and arguments filed 01/14/2021.
Status of Claims 
	In applicant's amendments, claims 2, 5, 9-10, 14-15, 21-25, and 30-31 were cancelled, claims 1 and 32 were amended, and new claim 34 was added.  Claims 1, 3-4, 6-8, 11-13, 16-20, 26-29, and 32-34 are currently pending and considered below. An action on the merits now follows.
Response to Amendment
The rejections of claim 1, 3-4, 19, and 26-29 under 35 U.S.C. § 102(a)(1) are withdrawn in view of applicant’s amendments and arguments. 
Claim Objections
Claims listed below are objected to because of the following informalities (appropriate correction is required):
Claim 1, line 16: correct “the first axis” to ---a first axis---.
Claim 1, line 18: correct “the second axis” to ---a second axis---.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	Claims 1, 3-4, 7-8, 11-13, 16-20, 26, and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7399258 B1 (Sugar).
	Regarding Independent Claim 1, Sugar discloses an apparatus for allowing a user to move in an arbitrary direction, the apparatus comprising: 
	a frame (Internal platform frame 28, Figure 2) that comprises a planar support surface (steel hub 30 and spokes 32 which make up an upper planar support surface upon which belt 46 rests on) for the user and defines a perimeter as seen in a direction towards the planar support surface (see Figure 11 where the frame 28 is covered by the belt 46 and defines a perimeter around the outer edge of the belt 46), 
	a continuous sheet (belt 46) arranged to enclose the frame while extending along the planar support surface so as to define a moveable, active surface overlying the planar support surface (Col. 4, line 64-Col. 5, line 3 below; belt 46 fits around the platform frame 28),

    PNG
    media_image1.png
    84
    255
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    456
    737
    media_image2.png
    Greyscale

Figure 2: Sugar
	a drive arrangement (powered offset casters 18) arranged in frictional contact with the sheet so as to cause the continuous sheet, and thereby the active surface, to be driven in a given direction in relation to the planar support surface (Col. 4, lines 3-9 below),

    PNG
    media_image3.png
    98
    321
    media_image3.png
    Greyscale

Col. 4, lines 3-9
	wherein the drive arrangement comprises at least three drive units (powered offset casters 18 comprising casters 1, 2, 3, and 4) distributed around the perimeter of the frame (Col. 15, lines 47-53 below), 

    PNG
    media_image4.png
    118
    389
    media_image4.png
    Greyscale

Col. 15, lines 47-53
(caster 94) arranged to rotatingly engage the sheet in abutment to a circumferential edge surface of the frame so as to establish the frictional contact with the continuous sheet (Col. 15, lines 51-53 above; wheels 86 engage the belt 46 about the circumferential edge and engage the internal frame 28 through the belt 46),	
	wherein each drive unit is configured for rotation of the drive roller around a first axis (“rotational axis”), which is a symmetry axis of the drive roller (wheel 86 rotates about rotational axis 86 to function as a wheel), 
	wherein each drive unit is further configured for rotation of the drive roller around a second axis (through turning shaft 120 axis, Figure 6: Annotated; turning shaft 120 rotates the entirety of the wheel 86 about the axis passing through the turning shaft 120), which is perpendicular to the first axis (see Figure 6), 

    PNG
    media_image5.png
    402
    597
    media_image5.png
    Greyscale

Figure 6: Sugar Annotated
 (Col. 15, line 50-51 above; with the caster 18 mounted sideways the turning shaft 120/second axis would be directionally located in the radial direction of the support surface);
	the second axis being fixed in the radial direction during rotation of the first axis for each driven direction of the sheet (Due to the sideways mounting the turning shaft 120/second axis is fixed in the radial direction at all times, including during rotation of the first axis, directionally pointed in the radial direction in respect to the support surface), 
	and wherein each drive unit comprises a first motor (roll motor 90) arranged to rotate the drive roller around the first axis (Col. 7, lines 31-39 below),

    PNG
    media_image6.png
    188
    475
    media_image6.png
    Greyscale

Col. 7, lines 31-39
	and a second motor  (steer motor 88) arranged to rotate the drive roller around the second axis (Col. 7, lines 54-59 below), 

    PNG
    media_image7.png
    120
    461
    media_image7.png
    Greyscale

Col. 7, lines 54-59
Regarding Claim 3, Sugar further discloses the apparatus of claim 1, wherein the respective drive unit is arranged with the second axis being essentially perpendicular to a tangential plane of the circumferential edge surface at the location of the frictional contact between the drive roller and the continuous sheet (turning shaft 120/second axis is radially directed through the caster 94 such that the turning shaft 120/second axis is perpendicular to the tangential surface of the edge surface of the belt 46)
	Regarding Claim 4, Sugar further discloses the apparatus of claim 1, wherein the drive unit is arranged such that the rotation of the drive roller around the first axis drives the continuous sheet (rotation of the caster 94 about first/rotational axis drives motion of the continuous sheet in contact with the caster 94), and the rotation of the drive roller around the second axis at least partly controls the continuous sheet to be driven in the given direction (the rotation of the caster 94 about the turning shaft/second axis partially controls the given direction of the continuous sheet through directional control of the caster 94).  
	Regarding Claim 7, Sugar further discloses the apparatus of claim 1, wherein the frame comprises a plurality of rotatable inner support elements (Omni-directional wheel 40) arranged in surrounding relation to the planar support surface to define the circumferential edge surface of the frame (See Figure 2 wherein wheels 40 are located around the circumference of the frame 28), wherein the drive roller of the respective drive unit is arranged to rotatingly engage the continuous sheet in abutment to one or more of the rotatable inner support elements so as to establish the frictional contact with the continuous sheet (Col. 15, lines 47-53 below; casters 1-4 are in frictional contact with an outside side perimeter of belt 46 and wheels 40 are in frictional contact with an inside side perimeter of belt 46 therefore they are in abutment through the side perimeter of belt 46).  



    PNG
    media_image4.png
    118
    389
    media_image4.png
    Greyscale

Col. 15, lines 47-53
	Regarding Claim 8, Sugar further discloses the apparatus of claim 7, wherein each of the rotatable inner support elements comprises one or more omnidirectional wheels (Omni-directional wheels 40) and is arranged to allow the continuous sheet to move in any direction in contact with the respective rotatable inner support element (belt 46 moves about frame 28 in any direction through the omnidirectional wheels 40).  
	Regarding Claim 11, Sugar further discloses the apparatus of claim 7, wherein the rotatable inner support elements are arranged such that a top of the circumferential edge surface is level with or extend slightly above the planar support surface (see Figure 2; belt 46 circumferential edge surface surrounds the planar support surface/upper surface of hub 30, 32 and a top of the circumferential edge surface is at level with the planar support surface).  
	Regarding Claim 12, Sugar further discloses apparatus of claim 7, further comprising a plurality of rotatable outer support elements (rollers 16, Figure 1 and 2) arranged to engage the continuous sheet in abutment to the rotatable inner support elements (wheels 40 are located and abut the circumferential perimeter internal sides of the belt 46, see Figure 2; the rollers 16 are locate on the underside of the belt 46 on the circumferential perimeter as seen in Figure 1; the rollers 16 are in abutment with the underside of the wheels 40 through the belt 46).  
	Regarding Claim 13, Sugar further discloses the apparatus of claim 12, wherein center points of the rotatable inner support elements are located in a horizontal plane (See Figure 2 wherein the wheels 40 are located along the entire height of the belt 46; Figure 1 annotated with the horizontal plane passing through the center point of the wheels 40), and wherein the rotatable outer support elements are arranged in abutment to the rotatable inner support elements beneath the horizontal plane (See Figure 1 below; rollers 16 abut the underside of the wheels 40 below the horizontal plane).  

    PNG
    media_image8.png
    444
    775
    media_image8.png
    Greyscale

Figure 1: Sugar Annotated
	Regarding Claim 16, Sugar further discloses the apparatus of claim 12, wherein at least a subset of the rotatable outer support elements are included in the drive units (See Figure 2 wherein there are a plurality of rollers 16; as best understood and as much as applicant has shown the rollers 16 are located below the casters 1-4 and are connected by the base frame 14 just as applicants drive rollers are connected and orientated therefore every other roller 16 around the circumferential perimeter of belt 16 is included in the drive units).  
	Regarding Claim 17, Sugar further discloses the apparatus of claim 12, wherein each of the rotatable outer support elements comprises one or more omni-directional wheels (spherical roller 16 comprises a roller ball 58) and is arranged to allow the continuous sheet to move in any direction in contact with the respective rotatable outer support element (as roller balls 58 are spherical the rollers 16 permit rotation of the belt 46 upon the ball 58 in any direction).  
	Regarding Claim 18, Sugar further discloses the apparatus of claim 12, wherein the frame is generally shaped as an inverted tray, wherein a bottom of the tray defines at least part of the planar support surface, and wherein holders for the plurality of rotatable inner support elements project from the bottom to generally define a sidewall of the tray (Figure 2: Annotated; the tray shape defined by Sugar is U shaped with the bottom of the tray defined as the upper surface and the holders as the circumferential perimeter).  

    PNG
    media_image9.png
    435
    650
    media_image9.png
    Greyscale

Figure 2: Sugar Annotated
	Regarding Claim 19, Sugar further discloses the apparatus of claim 1, wherein an inner surface of the continuous sheet facing the planar support surface is configured to reduce contact friction (“The belt 46 may be made from a number of stretchable fabric with smooth interior surface for contacting with the low friction sheets” Col. 5, lines 3-5).  
	Regarding Claim 20, Sugar further discloses the apparatus of claim 1, wherein the planar support surface comprises a plurality of freely rotatable spherical balls (spherical rollers 16) located in seats (housing 60) that are dispersed across the planar support surface (“Although Omni-directional wheels 40 are discussed, spherical rollers 16 may be used instead of or in addition to the Omni-directional wheels” Col. 5, lines 28-30; see Figure 2; rollers 16 are in place of wheels 40; therefore the upper rollers 16 are dispersed across the perimeter of the planar support surface).  
	Regarding Claim 26, Sugar further discloses the apparatus of claim 1, further comprising a positioning system for determining a current position of the user on the active surface (Col. 11, lines 8-17 below), 

    PNG
    media_image10.png
    159
    381
    media_image10.png
    Greyscale

Col. 11, lines 8-17
	and a controller configured to control the drive arrangement, based on the current position of the user, to move the continuous sheet so as to set the user in a given position within the active surface (Col. 9, lines 4-13; the desired motion is determined by the users position, see above).

    PNG
    media_image11.png
    165
    388
    media_image11.png
    Greyscale

Col. 9, lines 4-13
	Regarding Independent Claim 32, Sugar discloses an apparatus for allowing a user to move in an arbitrary direction (Omni-directional treadmill (ODT) 10), the apparatus comprising: 
	a frame (Internal platform frame 28, Figure 2) that comprises a planar support surface (steel hub 30 and spokes 32 which make up an upper planar support surface upon which belt 46 rests on) for the user and defines a perimeter as seen in a direction towards the planar support surface (see Figure 11 where the frame 28 is covered by the belt 46 and defines a perimeter around the outer edge of the belt 46), 
	a continuous sheet (belt 46) arranged to enclose the frame while extending along the planar support surface so as to define a moveable, active surface overlying the planar support surface (Col. 4, line 64-Col. 5, line 3 below),

    PNG
    media_image1.png
    84
    255
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    456
    737
    media_image2.png
    Greyscale

Figure 2: Sugar
	a drive arrangement (powered offset casters 18) arranged in frictional contact with the sheet so as to cause the continuous sheet, and thereby the active surface, to be driven in a given direction in relation to the planar support surface (Col. 4, lines 3-9),

    PNG
    media_image3.png
    98
    321
    media_image3.png
    Greyscale

	wherein the drive arrangement comprises at least three drive units (powered offset casters 18 comprising casters 1, 2, 3, and 4) distributed around the perimeter of the frame (Col. 15, lines 47-53 below), 

    PNG
    media_image4.png
    118
    389
    media_image4.png
    Greyscale

	each drive unit comprising a drive roller (caster 94) having a cylindrical body (wheel 84) arranged to rotatingly engage the sheet in abutment to a circumferential edge surface of the frame so as to establish the frictional contact with the continuous sheet (Col. 15, lines 51-53 above; wheels 86 engage the belt 46 about the circumferential edge and engage the internal frame 28 through the belt 46),
	wherein each drive unit is configured for rotation of the respective cylindrical body around a first axis (“rotational axis”), which is a symmetry axis of the drive roller (wheel 86 rotates about rotational axis 86 to function as a wheel), 
	wherein each drive unit is further configured for rotation of the respective cylindrical body around a second axis (through turning shaft 120 axis, Figure 6: Annotated; turning shaft 120 rotates the entirety of the wheel 86 about the axis passing through the turning shaft 120), which is perpendicular to the first axis (see Figure 6), 

    PNG
    media_image5.png
    402
    597
    media_image5.png
    Greyscale

Figure 6: Sugar Annotated
	the rotation around the second axis being independent from the rotation around the first axis (Col. 13, lines 3-19 below; the compensation block 152 uncouples/compensates for the rotation of the steer motor 88 and roll motor 90 such that one rotation will not be effected by the other therefore the rotation about the first axis is independent of rotation about the second axis as one does not affect the others rotation),

    PNG
    media_image12.png
    378
    525
    media_image12.png
    Greyscale

Col. 13, lines 3-19
	and wherein the each drive unit is arranged with the second axis being located in a radial direction of the frame as seen in a direction towards the planar support surface (Col. 15, line 50-51 above; with the caster 18 mounted sideways the turning shaft 120/second axis would be directionally located in the radial direction of the support surface).  
	Regarding Claim 33, Sugar further discloses the apparatus according to claim 32, wherein each drive unit comprises a first motor (roll motor 90) arranged to rotate the cylindrical body around the first axis (Col. 7, lines 31-39 below),

    PNG
    media_image6.png
    188
    475
    media_image6.png
    Greyscale

Col. 7, lines 31-39
(steer motor 88) arranged to rotate the cylindrical body around the second axis (Col. 7, lines 54-59 below), 

    PNG
    media_image7.png
    120
    461
    media_image7.png
    Greyscale

Col. 7, lines 54-59
	and wherein each first motor has a drive shaft (output shaft 106) fixedly attached to the respective drive roller (see Figure 6).
	Regarding Independent Claim 34, Sugar discloses an apparatus for allowing a user to move in an arbitrary direction (omni-directional treadmill (ODT) 10), the apparatus comprising: 
	a platform including a frame (internal platform frame 28, Figure 2) and a continuous sheet (belt 46) arranged to enclose the frame (Col. 4, lines 64-Col. 5, line 3; see Figure 1 wherein belt 46 encloses frame 28)), the frame comprising a planar support surface for the user (steel hub 30, spokes 32 which makes up an upper planar surface upon which belt 46 rests on) and defines a perimeter as seen in a direction towards the planar support surface (see Figure 11 where the frame 28 is covered by the belt 46 and defines a perimeter around the outer edge of the belt 46),  and the continuous sheet extending along the planar support surface so as to define a moveable, active surface overlying the planar support surface (Col. 4, line 64-Col. 5, line 3 below),

    PNG
    media_image1.png
    84
    255
    media_image1.png
    Greyscale

(powered offset casters 18) arranged in frictional contact with the sheet so as to cause the continuous sheet, and thereby the active surface, to be driven in a given direction in relation to the planar support surface (Col. 4, lines 3-9),

    PNG
    media_image3.png
    98
    321
    media_image3.png
    Greyscale

	wherein the drive arrangement comprises at least three drive units (powered offset casters 18 comprising casters 1, 2, 3, and 4) distributed around the perimeter of the frame (Col. 15, lines 47-53 below), 

    PNG
    media_image4.png
    118
    389
    media_image4.png
    Greyscale

	each drive unit comprising a drive roller (caster 94) having a cylindrical body (wheel 84) arranged to rotatingly engage the sheet at a location displaced from a horizontal plane of the platform (the horizontal plane is at the upper surface of the frame 28 and therefore the wheels 84 located on the sides are offset) in abutment to a circumferential edge surface of the frame so as to establish the frictional contact with the continuous sheet (Col. 15, lines 51-53 above; wheels 86 engage the belt 46 about the circumferential edge and engage the internal frame 28 through the belt 46),
(“rotational axis”), which is a symmetry axis of the drive roller (wheel 86 rotates about rotational axis 86 to function as a wheel), 
	wherein each drive unit is further configured for rotation of the respective cylindrical body around a second axis (through turning shaft 120 axis, Figure 6: Annotated; turning shaft 120 rotates the entirety of the wheel 86 about the axis passing through the turning shaft 120), which is perpendicular to the first axis (see Figure 6), 

    PNG
    media_image5.png
    402
    597
    media_image5.png
    Greyscale

Figure 6: Sugar Annotated
	and wherein the each drive unit is arranged with the second axis being located in a radial direction of the frame as seen in a direction towards the planar support surface (Col. 15, line 50-51 above; with the caster 18 mounted sideways the turning shaft 120/second axis would be directionally located in the radial direction of the support surface).  
Allowable Subject Matter
Claims 6, and 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art of record US 7399258 B1 (Sugar) fails to teach or render obvious the apparatus in combination with all of the elements and structural and functional relationships as claimed and further including wherein the first motor is integrated within the drive roller. 
The prior art of record teaches the first motor located outside and connected to the roller through a gear drive train, which are not considered equivalent to applicant’s invention. It would not be obvious for one skilled in the art at the time of filing of the invention to modify the roller to house the first motor without improper hindsight and without breaking the function of the gear drive train and secondary motor.
Regarding claim 27, the prior art of record US 7399258 B1 (Sugar) fails to teach or render obvious the apparatus in combination with all of the elements and structural and functional relationships as claimed and further including to collectively operate the drive rollers to impart a downward force onto the frame by the frictional contact.  
The prior art of record teaches the drive rollers located on the perimeter of the frame, which are not considered equivalent to applicant’s invention. It would not be obvious for one skilled in the art at the time of filing of the invention to modify the rollers to impart downward 
	Regarding claim 28, the prior art of record US 7399258 B1 (Sugar) fails to teach or render obvious the apparatus in combination with all of the elements and structural and functional relationships as claimed and further including wherein the controller is operable to control at least a subset of the displacement units to cause a movement of at least one of the drive units in the vertical direction to impart an inclination of the frame.
	The prior art of record teaches the rollers attached to the frame in a static manner without the ability to impart an incline on the frame. It would not be obvious for one skilled in the art at the time of filing to adjust the rollers to be vertically controlled and impart inclinations on the frame without improper hindsight; likewise imparting inclination of the frame would require signification modifications to the frame and roller systems.
Response to Arguments
Applicant’s arguments, see pages 9 and 10, filed 01/14/2021, with respect to rejections under 35 USC 112(a) and 35 USC 102 as anticipated by Haruo have been fully considered and are persuasive.  The rejections have been withdrawn; however claims 1, 3-4, 7-8, 11-13, 16-20, 26 are now rejected under 35 USC 102(a)(1) as anticipated by Sugar.
Applicant's arguments, see pages 11-12, filed 01/14/2021, with respect to rejections under 35 USC 102 as anticipated by Sugar have been fully considered but they are not persuasive. 	Applicant’s arguments pertain to claim 32 limitation “the rotation around the second axis being independent from the rotation around the first axis”. Applicant has argued that the rotation about the first and second axis are not independent of one another as both are (Col 13, lines 3-19 below).
Sugar discloses these issues as applicant explains and that if the wheel is rotated by rotation motor 88 then the wheel 86 will rotate due to its mechanical structure (Col. 13, lines 8-12); however, Sugar overcomes this issue by uncoupling the motors through the compensation block 152 (lines 3-4 and 12-14 below). Therefore with the compensation block 152 the rotation imparted by one motor about one axis will not affect the rotation of the other motor about the other axis and vis versa. Therefore due to the rotation about one axis being uncoupled and unaffected by the rotation about the other axis the rotations about the first and second axis are independent of one another. 

    PNG
    media_image12.png
    378
    525
    media_image12.png
    Greyscale

Col. 13, lines 3-19
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on Monday - Thursday 7:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784